Citation Nr: 0501779	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  02-11 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from April 1974 to 
April 1976.  

The record shows that a rating decision of January 1984 
denied service connection for tinnitus and that the veteran 
did not appeal this determination.  A subsequent rating 
decision of July 2000 found that no new and material evidence 
to reopen the previously denied claim had been received.  The 
veteran did not appeal.  

The present appeal to the Board of Veterans' Appeals (Board) 
arises from a May 2001 rating decision by the Boise, Idaho, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for tinnitus.  The 
veteran requested that a hearing at the RO be conducted in 
connection with his appeal of that denial but later requested 
that the hearing be cancelled.  

In April 2003 the Board remanded the appeal to the RO for 
completion of actions necessary to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Board also 
clarified that it did not have jurisdiction to consider a 
claim that had been previously and finally adjudicated unless 
new and material evidence was presented.  The Board proceeded 
to recharacterize the issue accordingly.  An RO determination 
as to whether evidence is "new and material" for the 
purpose of reopening is subject to de novo adjudication by 
the Board.  Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 
1996).  

Pursuant to the remand the RO mailed a VCAA notification and 
development letter to the veteran in April 2003.  The letter 
was not legally sufficient under the statutory requirements 
then in effect since it requested a 30-day reply and did not 
adequately explain that the veteran had a full year in which 
to submit the requested information or evidence.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  

Therefore, in July 2003 the Board remanded the appeal in 
order for the RO to advise the veteran that he had one year 
in which to submit evidence pursuant to a VCAA request.  
While the case was in remand status at the RO, Congress 
enacted revisions to 38 U.S.C.A. § 5103 as part of the 
Veterans Benefits Act of 2003, which was made effective 
retroactively to November 9, 2000, the effective date of the 
VCAA.  See the Veterans Benefits Act of 2003, P.L. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be codified 
at 38 U.S.C. § 5103(b)].  

As a result of that legislation, VA is not prohibited from 
making a decision on a claim before the expiration of the 
one-year period after the veteran and his representative are 
provided notice of the information needed to complete an 
application for benefits.  Accordingly, the RO subsequently 
continued its prior denial and returned the case to the Board 
for further appellate review.  


FINDINGS OF FACT

1.  The RO denied reopening a claim of entitlement to service 
connection for tinnitus when it issued an unappealed rating 
decision in July 2000.  

2.  Evidence submitted since the July 2000 rating decision is 
new, but is cumulative or redundant of the evidence 
previously considered and is not of such significance that it 
must be considered in order to decide the merits of the 
claim.  


CONCLUSION OF LAW

Evidence submitted since the final July 2000 rating decision 
wherein the RO denied reopening a claim of entitlement to 
service connection for tinnitus is not new and material, and 
the veteran's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a) 3.159, 3.160, 20.1103 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter; Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (the VCAA) 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  In the present case, it appears that the VCAA is 
applicable since the veteran's claim was received after the 
November 9, 2000 effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the May 2001 and July 2002 rating 
decisions, the statement of the case and two supplemental 
statements of the case set forth the applicable law and 
regulations, and explained why the RO denied service 
connection for tinnitus.  The May 2003 supplemental statement 
of the case set forth the text of the VCAA regulations.  

In addition, in April 2003 and October 2004, pursuant to 
Board remands, the RO sent the veteran letters that explained 
the expanded VA notification and duty to assist obligations 
under the VCAA.  The letters advised him that private or VA 
medical records would be obtained if he provided the names 
and addresses of all sources of treatment and the 
approximate dates of treatment.  The letters explained that 
the RO would help him obtain evidence such as medical 
records, employment records, or records from Federal 
agencies if he furnished enough information to enable VA to 
request them.  The forms required to authorize the release 
of private medical records to VA were provided.  The letters 
served to put the veteran on notice of the applicability and 
effect of the VCAA and of his rights and responsibilities 
under the new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II, replacing and withdrawing Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) (usually the RO) decision on a 
claim for VA benefits.  In this case, the initial AOJ 
decision was made before November 9, 2000, the date the VCAA 
was enacted.  

In the present case, since the VCAA notification letters were 
not sent to the veteran before the AOJ adjudication that led 
to this appeal, their timing does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  
However, the CAVC in Pelegrini has left open the possibility 
that a notice error may be found to be non-prejudicial to a 
claimant.  All the VCAA requires is that the duty to notify 
be satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the AOJ adjudication of the claim, after the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal at the present time does not result in 
prejudice to the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).  

Accordingly, the Board may proceed to decide the question of 
whether the claim for service connection for tinnitus has 
been reopened without further consideration of whether the 
duty to assist requirements of the VCAA have been satisfied.  


Criteria

Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a) (2004).  

When a claim to reopen is presented, the Secretary must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).  

For claims received before August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  




This change in the law is applicable to claims filed after 
August 29, 2001, the effective date of the amendment.  As the 
veteran's claim was filed in December 2000, the new criteria 
do nor apply.

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2004).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Factual Background

The evidence which was of record prior to the July 2000 
rating decision wherein the RO denied reopening the claim of 
entitlement to service connection for tinnitus is reported in 
pertinent part below.

The veteran's service medical records contain no reference to 
complaints or findings of tinnitus.  

The veteran had a VA ear, nose and throat examination in 
November 1983.  His complaints included loss of hearing with 
constant ringing.  The diagnoses were constant tinnitus 
aurium and bilateral sensorineural hearing loss.  

The foregoing evidence was considered by a rating board in 
January 1984, at which time, among other determinations, 
service connection was denied for tinnitus.  The veteran did 
not appeal the denial.  


In June 2000 the veteran submitted a claim for service 
connection for constant ringing in his ears.  He stated that 
at his examination for separation from service he was told he 
had tinnitus.  The only evidence submitted by the veteran was 
a report of audiologic testing by his employer.  

By a rating decision of July 2000, the RO denied service 
connection for tinnitus, finding that the previously denied 
claim had not been reopened by submission of new and material 
evidence.  The veteran did not appeal.  

The current request to reopen the claim for service 
connection for tinnitus was received in December 2000.  The 
following is a summary of the evidence received in support of 
that claim.  

Tinnitus was report on a November 2000 VA audiology clinical 
record.

The veteran had a VA examination in April 2001.  He described 
a constant bilateral ringing that was worse on the right with 
a gradual onset 15 to 20 years earlier.  He reported no 
history of ear pathology.  He reported a history of noise 
exposure as a result of construction work "all my life," 
working in a sugar factory off and on, and some hunting.  In 
service he had worked as a voice radio teletype operator.  
The examiner stated that there was no record to support the 
onset of tinnitus during service and that it was less likely 
than not that the veteran's tinnitus was related to noise 
exposure in service.  

The veteran had another VA examination in April 2002 at which 
he reported that a constant bilateral high-pitched tinnitus 
had started in the 1980s.  He stated that he had been exposed 
to excessive noise in service working around teletypes, voice 
radios and M-16s.  He had had some additional noise exposure 
before and since service.  The examiner stated that there was 
not enough evidence to substantiate the veteran's claims of 
having tinnitus in service and that it was less likely than 
not that the veteran's tinnitus was caused by excessive noise 
while in the military.  


Analysis

Service connection for tinnitus was originally denied in 
January 1984.  The veteran was provided with timely notice of 
the decision by letter but did not appeal.  A December 1997 
request to reopen the claim was denied in July 2000 and again 
the veteran did not appeal after receiving timely notice.  In 
the absence of a timely appeal by the veteran, the prior 
denials were final as to the evidence then of record, and the 
claim can now be reopened only if new and material evidence 
is submitted.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2004).  

The question of whether a previously denied claim for service 
connection has been reopened by new and material evidence is 
a jurisdictional matter that must be addressed before the 
merits of the claim may be considered, regardless of the 
action of the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

In determining whether new and material evidence has been 
presented, it is not relevant whether the last final 
disallowance was based on the merits of the claim or on a 
determination that no new and material evidence had been 
presented since any earlier final disallowance of the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996) citing Graves v. 
Brown, 8 Vet. App. 522 (1996).  Thus, the present inquiry is 
limited to the question of whether the evidence submitted 
since the most recent prior disallowance satisfies the 
requirements of 38 C.F.R. § 3.156(a).  

The Board notes that the definition of new and material 
evidence was revised in August 2001.  However, this change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the veteran's claim to reopen was received in 
December 2000, his appeal must be decided under the older 
version of the regulation.  

In denying service connection tinnitus in January 1984, the 
RO found that although tinnitus had been found on the VA 
examination performed in November 1983, it was not documented 
in service medical records.  No evidence was submitted to 
show that there was a link between tinnitus and service.  

When the veteran attempted to reopen his claim in December 
1997, he submitted no evidence related to tinnitus; the only 
new evidence he produced related to hearing loss, a 
disability not at issue.  

The evidence received in connection with the current request 
to reopen the claim is limited to recent VA medical records, 
including the reports of two VA examinations.  These 
documents are new evidence in the sense that they did not 
exist at the time of the previous adjudications, but the 
information contained therein is essentially cumulative of 
information already of record.  This new evidence confirms 
the current existence of postservice tinnitus but does not 
serve to document the existence of tinnitus in service or to 
establish the existence of a relationship between the 
postservice tinnitus and service.  

The Board finds that the evidence received in connection with 
the current request to reopen contains no additional 
information that would warrant further review of the claim 
for service for tinnitus on its merits.  None of the 
additional material received is of such significance that it 
must be considered to decide the merits of the claim.  

Accordingly, the Board finds that the regulatory requirements 
that define new and material evidence for the purpose of 
reopening the previously denied claim for service connection 
for tinnitus have not been satisfied.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
tinnitus, the appeal is denied.  



	                        
____________________________________________
	RONSLD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


